Case 2:21-cv-12770-CCC-JSA Document 16-5 Filed 06/21/21 Page 1 of 5 PageID: 259




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

  PAUL KURLANSKY, HELAINE KURLANSKY,
  MARTIN EPSTEIN, HERBERT ENNIS, JUDITH
  ENNIS, MORDECAI APPLETON, HENRY KATZ,
  LILA KATZ, JOAN KATZ, GLENN KATZ, and
  JUDITH SINGER,
                          Plaintiffs,

                 -against-

  1530 OWNERS CORP.; MOE MARSHALL,
  ELLEN GERBER, KENNETH LIPKE, CAROL
  LICHTBRAUN, JUSTIN WIMPFHEIMER,
  PATRICIA DI CONSTANZO, and MARK
  O’NEILL, Individually and as Members of the Board
  of Directors of 1530 Owners Corp., and;
  FIRSTSERVICE RESIDENTIAL,
                                Defendants.



          DECLARATION OF JOAN KATZ PURSUANT TO 28 U.S.C. § 1746
    IN SUPPORT OF PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

 I, Joan Katz, hereby declare under penalty of perjury:

        1.      I am a plaintiff in this proceeding and a resident of the Colony in Fort Lee, New

 Jersey, where I have been living with my husband, Glenn Katz, since May 2015. We reside in

 the Colony’s North Tower in apartment 30B. I have personal knowledge of the facts set forth

 herein, and I submit this Declaration in support of Plaintiffs’ Application for Preliminary

 Injunction.

        2.      As an observant Jew, two sincerely held religious beliefs are: (i) halakha, the

 primacy of the Jewish legal system that establishes a framework for my entire life, and; (ii)

 kehillah, the importance of joining together with members of my community to worship, study,

 mourn during sad times, and celebrate during joyous ones.
Case 2:21-cv-12770-CCC-JSA Document 16-5 Filed 06/21/21 Page 2 of 5 PageID: 260




        3.      My observance of the Sabbath, the Jewish day of rest that spans from Friday

 evening until Saturday night, touches directly on halakha (Jewish law) and kehillah (Jewish

 community). On the Sabbath, and certain Jewish holidays, observant Jews like me follow the

 halakha of refraining from certain activities, including the use of electronic and certain

 mechanical devices. For example, we observant Jews do not press elevator buttons or use

 telephones on the Sabbath and certain Jewish holidays. Doing so would violate halakha, my

 sincerely held religious beliefs.

        4.      I am a member of the Sabbath Elevator Committee, and familiar with the fact that

 the Colony’s service elevators are equipped with a Sabbath mode that allows the elevators to be

 pre-programmed to stop at certain floors, obviating the need for any button pushing. I am also

 familiar with the Colony’s longstanding practice of its staff assisting observant Jewish residents

 with the elevators on the Sabbath and certain Jewish holidays by pressing elevator buttons. I

 view this as merely part of the Colony’s larger practice whereby staff regularly carry out various

 tasks for residents. For example, the staff take medical prescriptions up and down to residents’

 apartments; they take trash out for residents if they are sick; and they bring up deliveries for

 residents. The staff assists my husband and me whenever we enter the building carrying

 luggage.

        5.      I am 69 years old and suffer from an autonomic dysfunction that affects my

 balance. As a result, when the building’s Sabbath elevator system was in service, it substantially

 enhanced my Sabbath experience because I was able to travel freely to synagogue and have

 festive meals with our neighbors. I am co-president of sisterhood at the Young Israel of Fort

 Lee, and the Sabbath elevator enabled me to go to synagogue to pray, study, and socialize with




                                                   2
Case 2:21-cv-12770-CCC-JSA Document 16-5 Filed 06/21/21 Page 3 of 5 PageID: 261




 fellow congregants. In other words, the Sabbath elevator enabled me to practice kehillah (Jewish

 community), another of my most sincerely held religious beliefs

        6.      I attended several meetings with Mr. Marshall after the Sabbath elevator program

 began. At the last meeting, Mr. Marshall told us that the Colony needed to shorten the Sabbath

 elevator program from nine to five hours, and if Sabbath observant residents did not agree, the

 program would be terminated entirely. Mr. Marshall told us that the hours needed to be reduced

 due to supposed “wear and tear” on the elevator doors, the purported needs of the maintenance

 staff to use the service elevators, and shareholder “complaints.”

        7.      The “wear and tear” rationale seemed especially wanting, given that the new

 elevators were installed in 2019. Accordingly, we asked Mr. Marshall for documentation to

 support his “wear and tear” rationale. He denied our request, and when we offered to sponsor an

 independent evaluation of the supposed “wear and tear,” angrily rebuffed us. Nor, despite our

 request, has Mr. Marshall ever provided evidence of the alleged shareholder complaints.

        8.      I believe that Mr. Marshall’s and his fellow Board Members’ decision to

 terminate the Sabbath elevator program, and to prohibit staff from pressing elevator buttons for

 residents, is motivated by anti-religious animus. In 2018, Glenn and I heard the Board Secretary,

 Carol Lichtbraun, remark that she did not want “too many of those types of Jews”—which I took

 as religious Jews—“moving into the building.” When I asked Ms. Lichtbraun if she had a

 problem with Sabbath observant Jews, Ms. Lichtbraun chose not to respond, which I took as

 confirmation under the circumstances. On a different occasion, an early 2019 meeting of the

 Colony’s social committee, Board member Justin Wimpfheimer strenuously objected to hiring a

 particular entertainer for a social event because “he's too Jewish.” I asked Mr. Wimpfheimer if




                                                  3
Case 2:21-cv-12770-CCC-JSA Document 16-5 Filed 06/21/21 Page 4 of 5 PageID: 262




 he was being serious, to which he replied “serious.” Mr. Wimpfheimer and Ms. Lichtbraun are

 among the most vocal opponents of the Sabbath elevator program.

        9.      I refuse to let the Board’s termination of the Sabbath elevator program prevent me

 from carrying out my commitments to halakha (Jewish law) and kehillah (Jewish community). I

 have risked – and absent the Sabbath elevator program may continue risking – my health to do

 so. On the Sabbath, in order to attend synagogue, I walk down the thirty flights of stairs from

 my apartment to the lower lobby, fearful throughout that I may lose my balance. Given my

 medical condition, the experience is deeply nerve-racking. I have asked Marty Epstein to

 include me when he coordinates with the hired individual who is not a building employee for

 elevator assistance; but, as my fellow residents have attested, this is not a solution because it

 does not systematically address the diverse needs of the Sabbath-observant collective.

        10.     The Board’s discriminatory policy of prohibiting staff from pressing elevator

 buttons for Sabbath observant Jews has caused me deep humiliation. On a recent Sabbath

 afternoon, after returning from synagogue, I walked with other Sabbath observers to the elevator

 area, hopeful that someone would press the buttons for us. I was encouraged when a staff

 member—who has previously helped with elevator assistance—came to the elevator. Mrs. Ennis

 audibly praised the staff member for his past assistance and it was clear that he knew we were

 waiting to be assisted with button pushing this time as well. But because of the Board’s new

 policy, the staff member walked right past us into the elevator and declined to push the buttons

 for us. The fact that the Board would prohibit Colony staff from literally lifting a finger to help

 me because of my religious beliefs left me feeling disgraced, ostracized, and alone. I relive that

 humiliation every Sabbath when I pass building staff, knowing that they are prohibited from




                                                   4
Case 2:21-cv-12770-CCC-JSA Document 16-5 Filed 06/21/21 Page 5 of 5 PageID: 263
